Citation Nr: 1709939	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain. 


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In September 2015, the Board remanded the Veteran's appeal with instruction to provide a VA examination of his peripheral nerves and to issue a statement of the case with respect to the issue of whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  A VA examination occurred in November 2015, and service connection for PTSD was awarded in a June 2016 rating decision, granting that issue in full.  The Board is therefore satisfied that the instructions in its September 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar strain is not productive of radiculopathy of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant Social Security Administration records.  

The Veteran was provided a VA examination of his peripheral nerves in November 2015.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran originally claimed an increased rating for his lumbar strain.  The remaining active issue is whether a separate rating for radiculopathy is warranted.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

The Veteran underwent a VA examination for his lumbar spine in September 2010.  He reported limitation in walking due to his condition, able to walk no more than 500 yards at a time, taking 15-20 minutes to do so.  He reported stiffness and fatigue.  He denied problems with his bowels, his bladder, or erectile dysfunction.  He reported moderate and constant pain, exacerbated by physical activity.  Reported flare-ups caused functional limitation described as inability to move as fast due to pain and stiffness.  His reported overall functional impairment was slower movement.  On examination, posture, gait, and walk were normal.  There was no evidence of abnormal weight bearing or breakdown.  The Veteran did not use an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was no guarding of movement or weakness.  Muscle tone and musculature were normal.  Straight leg raising tests were positive.  Lasegue's sign was positive.  There was no atrophy or ankylosis.  X-rays were within normal limits.  Forward flexion was limited to 90 degrees with pain thereat.  Extension was limited to 20 degrees with pain thereat.  Right and left lateral flexion was limited to 20 degrees with pain thereat.  Right and left rotation was full to 30 degrees with pain thereat.  Repetitive motion was not possible because of the pain caused by initial range of motion testing.  Neurological examination revealed no sensory deficits to pin prick tests.  Reflexes were normal.  There were no signs of IVDS.  Despite this, the examiner initially diagnosed the Veteran with IVDS with degenerative arthritis changes and bilateral peripheral nerve involvement.  VA requested an addendum opinion to address these inconsistencies, and the examiner replied with a correction that there were no degenerative changes per the x-ray, but the examiner also stated that the Veteran showed mildly reduced sensation to touch indicating nerve damage to the sciatic nerve.

VA treatment records show that the Veteran reported chronic lower back pain in October 2012.  Pain was positional in the lumbar paravertebral area.  The Veteran denied loss of bowel or bladder function.  X-rays were normal.  The treating physician found no tenderness to palpation and full range of motion.  Neurology was intact and reflexes were normal.  Sensory and motor tests were grossly normal.  

At his July 2015 hearing, the Veteran reported numbness in his left knee.

The Veteran underwent a VA examination of his peripheral nerves in November 2015.  He reported a burning type pain that traveled to his left lower extremity mostly in back of his calf and stopping at the back of his left ankle.  This pain occurred twice a day on average.  The examiner found no symptoms attributable to any peripheral nerve conditions.  Muscle strength was full and there was no atrophy.  Reflexes were normal and sensory examination was intact.  There were no trophic changes.  Gait was normal.  Based on physical examination and prior radiology, the examiner found that there were no symptoms of neuropathy or radiculopathy related to a lumbar spine disability.

The Board finds that the evidence weighs against a finding that the Veteran's lumbar strain is productive of radiculopathy of the sciatic nerve.  The Board's prior remand was to resolve the contradicting statements in the September 2010 examination report, which initially found no neurological symptoms but diagnosed peripheral nerve involvement and in an addendum noted reduced sensation to touch.  This self-contradicting evidence is the outlier, however, as VA treatment records from October 2012 found no neurological deficits, and the November 2015 examination specifically targeting peripheral neuropathy or radiculopathy found no symptoms related to the Veteran's lumbar strain.  The Board finds the latter examination and VA treatment records more probative than the September 2010 report.  Furthermore, although the Veteran reported numbness of the knee at his July 2015 hearing, there is no evidence linking this isolated symptom to his lumbar strain.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lumbar strain is productive of radiculopathy of the sciatic nerve, and a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for neurological complications due to the Veteran's lumbar strain.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that, as discussed above, there are no manifestations of radiculopathy due to the Veteran's service-connected lumbar strain.  Therefore, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying additional ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


